      Case 1:17-cv-01777-VEC-RWL Document 170 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  9/3/2020
ANDREW KERR, M.D.,                                             :
                                                               :   17 Civ. 01777 (VEC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
PHYSICIAN AFFILIATE GROUP OF                                   :
NEW YORK, et al.,                                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the conference held on September 3, 2020, regarding the

procedure for resolving the issue of attorneys’ fees associated with Defendants’

successful spoliation motion, no later than Thursday, September 10, 2020:

(1) Defendants shall provide the Court with the material previously provided to Plaintiff in

support of Defendants’ application for attorneys’ fees; (2) Plaintiff shall provide the Court

and Defendants with a concise letter setting forth Plaintiff’s challenges to the fee

application (Plaintiff need only provide examples of each type of challenge, and need not

identify every example); and (3) both Plaintiff and Defendants, at their option, shall

separately submit a letter to Court providing any information they think would be useful

for the Court to know in resolving the dispute.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE
Dated: September 3, 2020
       New York, New York

Copies transmitted to all counsel of record.
